The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on January 31, 2020, which may be
different from its entry on the record.




IT IS SO ORDERED.

Dated: January 31, 2020




                        IN THE UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO
                                   EASTERN DISTRICT

In re:                                                    )         Case No. 17-17361
                                                          )
RICHARD M. OSBORNE,                                       )         Chapter 7
                                                          )
         Debtor.                                          )         Judge Arthur I. Harris

                              ORDER GRANTING
              TRUSTEE’S MOTION FOR PRODUCTION OF DOCUMENTS BY
                             HOME SAVINGS BANK

         This matter is before the Court on the Trustee’s Motion for Production of Documents by

Home Savings Bank (the “Motion”), and the averments in the Motion.

         IT APPEARING to the Court that it would be in the best interest of the estate to authorize

the Trustee to obtain documents from Home Savings Bank (“HSB”) pursuant to Rule 2004 of the

Federal Rules of Bankruptcy Procedure.

         IT IS THEREFORE ORDERED that HSB is directed to produce the documents

identified in Exhibit 1 of the Motion on or before February 26, 2020 at 5:00 PM ET or another

date and time that is mutually agreeable to the Trustee and HSB.

                                                       # # #




17-17361-aih        Doc 807        FILED 01/31/20             ENTERED 01/31/20 14:26:44                Page 1 of 4
                                                  Respectfully submitted,



                                                  /s/ Patrick R. Akers
                                                  Drew T. Parobek (0016785)
                                                  Elia O. Woyt (0074109)
                                                  Carrie M. Brosius (0075484)
                                                  Patrick R. Akers (0095985)
                                                  VORYS, SATER, SEYMOUR AND PEASE LLP
                                                  200 Public Square, Suite 1400
                                                  Cleveland, Ohio 44114
                                                  (216) 479-6100
                                                  (216) 479-6060 (facsimile)
                                                  dtparobek@vorys.com
                                                  eowoyt@vorys.com
                                                  cmbrosius@vorys.com
                                                  prakers@vorys.com

                                                  Counsel for the Trustee



Copies sent via electronic mail and regular U.S. mail on the attached service list:




                                                 2

17-17361-aih     Doc 807      FILED 01/31/20         ENTERED 01/31/20 14:26:44        Page 2 of 4
                                      SERVICE LIST

By electronic mail:

          Patrick R. Akers, prakers@vorys.com
          Gregory P. Amend, gamend@bdblaw.com
          Alison L. Archer, alison.archer@ohioattorneygeneral.gov
          Richard M. Bain, rbain@meyersroman.com
          Adam S. Baker, abakerlaw@sbcglobal.net,
          Austin B. Barnes, III, abarnes@sandhu-law.com
          Robert D. Barr, rbarr@koehler.law
          David T. Brady, DBrady@Sandhu-Law.com
          Carrie M. Brosius, cmbrosius@vorys.com
          Kari B. Coniglio, kbconiglio@vorys.com
          LeAnn E. Covey, bknotice@clunkhoose.com
          Gregory M. Dennin, greg@gmdlplaw.com
          Richard W. DiBella, rdibella@dgmblaw.com
          Melody A. Dugic, mgazda@hendersoncovington.com
          Bryan J. Farkas, bjfarkas@vorys.com
          Scott D. Fink, ecfndoh@weltman.com
          Stephen R. Franks, amps@manleydeas.com
          Stephen John Futterer, sjfutterer@sbcglobal.net
          Michael R. Hamed, mhamed@kushnerhamed.com
          Heather E. Heberlein, hheberlein@bdblaw.com
          Dennis J. Kaselak, dkaselak@peteribold.com
          Christopher J. Klym, bk@hhkwlaw.com
          Matthew H. Matheney, mmatheney@bdblaw.com
          Shannon M. McCormick, bankruptcy@kamancus.com
          Kelly Neal, kelly.neal@bipc.com
          David M. Neumann, dneumann@meyersroman.com
          Timothy P. Palmer, timothy.palmer@bipc.com
          Drew T. Parobek, dtparobek@vorys.com
          Tricia L. Pycraft, tpycraft@ccj.com
          Kirk W. Roessler, kroessler@walterhav.com
          John J. Rutter, jrutter@ralaw.com
          Frederic P. Schwieg, fschwieg@schwieglaw.com
          Michael J. Sikora, III, msikora@sikoralaw.com
          Nathaniel R. Sinn, nsinn@bdblaw.com
          Rachel L. Steinlage, rsteinlage@meyersroman.com
          Andrew M. Tomko, atomko@sandhu-law.com
          Jeffrey C. Toole, toole@buckleyking.com
          Michael S. Tucker, mtucker@ulmer.com
          Phyllis A. Ulrich, bankruptcy@carlisle-law.com
          Leslie E. Wargo, Leslie@Wargo-Law.com


                                              3

17-17361-aih     Doc 807    FILED 01/31/20        ENTERED 01/31/20 14:26:44   Page 3 of 4
         Elia O. Woyt, eowoyt@vorys.com
         Maria D. Giannirakis, maria.d.giannirakis@usdoj.gov
         Scott R. Belhorn, Scott.R.Belhorn@usdoj.gov




                                            4

17-17361-aih   Doc 807     FILED 01/31/20       ENTERED 01/31/20 14:26:44   Page 4 of 4
